RESTRICTED STOCK AWARD (#) ____
JOE’S JEANS, INC.
2004 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD CERTIFICATE

THIS RESTRICTED STOCK AWARD CERTIFICATE (THIS “CERTIFICATE”), is to certify that
Joe’s Jeans, Inc., a Delaware corporation (the “Company”), has offered you
(“Grantee”) the right to receive Common Stock (the “Stock” or “Shares”) of the
Company under its 2004 Stock Incentive Plan (the “Plan”), as follows:

Name of Grantee:
Address of Grantee:

Number of Shares:
Grant Date:
Vesting
Commencement Date:
Vesting Schedule:

         
Anniversary of the Grant Date
  Percentage of the Award Vested
1 month
    8.334 %
2 month
    16.668 %
3 month
    25.002 %
4 month
    33.336 %
5 month
    41.670 %
6 month
    50.004 %
7 month
    58.338 %
8 month
    66.672 %
9 month
    75.006 %
10 month
    83.340 %
11 month
    91.674 %
12 month
    100.000 %

By your signature and the signature of the Company’s representative below, you
and the Company agree to be bound by all of the terms and conditions of the
Restricted Stock Award Agreement, which is attached hereto as Annex I, and the
Plan (both incorporated herein by this reference as if set forth in full in this
document). By executing this Certificate, you hereby irrevocably elect to accept
the Restricted Stock Award rights granted pursuant to this Certificate and the
related Restricted Stock Award Agreement and to receive the shares of Restricted
Stock of Joe’s Jeans, Inc. designated above subject to the terms of the Plan,
this Certificate and the Award Agreement.

     
GRANTEE:
  JOE’S JEANS, INC.
[ ]
 
   
Dated:
  Dated:

1

ANNEX I

JOE’S JEANS, INC.
2004 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (this “Agreement”), is made and entered
into on the Grant Date of the Restricted Stock Award Certificate to which it is
attached (the “Certificate”), by and between Joe’s Jeans, Inc., a Delaware
corporation (the “Company”), and the member of the Company’s Board of Directors
(“Grantee”) named in the Certificate.

Pursuant to the Joe’s Jeans, Inc. 2004 Stock Incentive Plan (the “Plan”), the
Committee has authorized the grant to Grantee of the right to receive shares of
the Company’s Common Stock (the “Award”), upon the terms and subject to the
conditions set forth in this Agreement and in the Plan. Except as otherwise
provided herein, or unless the context clearly indicates otherwise, capitalized
terms not otherwise defined herein shall have the same definitions as provided
in the Plan.

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Basis for Award. This Award is made pursuant to the Plan for valid
consideration provided to the Company by Grantee. By your execution of the
Certificate, you agree to accept the Restricted Stock Award rights granted
pursuant to the Certificate and this Agreement and to receive the shares of
Restricted Stock of Joe’s Jeans, Inc. designated in the Certificate subject to
the terms of the Plan, the Certificate and this Agreement.

2. Restricted Stock Award. The Company hereby awards and grants to Grantee, for
valid consideration with a value in excess of the aggregate par value of the
Common Stock awarded to Grantee, the number of shares of Common Stock of the
Company set forth in the Certificate, which shall be subject to the restrictions
and conditions set forth in the Plan, the Certificate and in this Agreement (the
“Restricted Stock”). One or more stock certificates representing the number of
Shares specified in the Certificate shall hereby be registered in Grantee’s name
(the “Stock Certificate”), but shall be deposited and held in the custody of the
Company for Grantee’s account as provided in Section 8 hereof until such
Restricted Stock becomes vested.

3. Vesting and Termination of Continuous Service. The Restricted Stock shall
vest and restrictions on transfer shall lapse subject to the Vesting Schedule
set forth in the Certificate; provided, that, Grantee is in Continuous Service
on the applicable vesting date. Upon the occurrence of a Change in Control, the
Restricted Stock shall become 100% vested on such event and the restrictions on
transfer shall lapse. The shares of Restricted Stock which have not vested in
accordance with the Certificate (the “Unvested Shares”) shall become vested and
the restrictions on transfer shall lapse upon the earlier to occur of Grantee’s
death or Disability. Upon termination of Grantee’s Continuous Service for any
other reason (including, without limitation, Grantee’s resignation from the
Company’s Board of Directors) prior to the date that Grantee becomes 100% vested
in the Award, the Unvested Shares shall be forfeited immediately and Grantee
shall have no right with respect to the Unvested Shares. Prior to vesting, all
Unvested Shares shall be subject to the restrictions set forth in this
Agreement.

4. Compliance with Laws and Regulations. The issuance, transfer, vesting, and
ownership of Common Stock shall be subject to compliance by the Company and
Grantee with all applicable requirements of federal and state securities laws
and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such issuance or transfer.
Grantee agrees to cooperate with the Company to ensure compliance with such laws
and requirements. Prior to issuance or transfer of Common Stock, the Company may
require Grantee to execute and deliver a letter of investment intent in such
form and containing such provisions as requested by the Committee.

5. Section 83(b) Election. Grantee may elect, within thirty (30) days of the
Grant Date, to include in gross income for federal income tax purposes an amount
equal to the Fair Market Value of the Restricted Stock less the amount, if any,
paid by Grantee (other than by prior services) for the Restricted Stock granted
hereunder pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended.

6. No Right to Continued Service. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company to
terminate Grantee’s service as a director at any time and for any reason.

7. Representations and Warranties of Grantee. Grantee represents and warrants to
the Company that:

(a) Agrees to Terms of the Plan and the Agreement. Grantee has received a copy
of the Plan, the Certificate, and the Agreement and has read and understands the
terms thereof. Grantee acknowledges that there may be adverse tax consequences
upon the vesting of Restricted Stock or disposition of the shares of Common
Stock once vested, and that Grantee should consult a tax advisor prior to such
time.

(b) Stock Ownership. Grantee is the record and beneficial owner of the shares of
Restricted Stock with full right and power to vote and receive dividends on such
shares; provided, that, Grantee understands that the stock certificates
evidencing the Restricted Stock will bear a legend referencing this Agreement.
Any dividends which are paid in cash shall be distributed to Grantee as soon as
practicable. If any dividends are paid in Common Stock during an applicable
period of restriction, Grantee shall receive such shares subject to the same
restrictions as the Restricted Stock with respect to which they were issued.

8. Restrictions on Unvested Shares.

(a) Deposit of the Unvested Shares. Grantee shall deposit all of the Unvested
Shares with the Company to hold until the Unvested Shares become vested, at
which time such vested shares shall no longer constitute Unvested Shares.
Grantee shall execute and deliver to the Company, concurrently with the
execution of this Agreement, blank stock powers for use in connection with the
transfer to the Company or its designee of Unvested Shares. The Company will
deliver to Grantee the Stock certificate for the shares of Common Stock that
become vested upon vesting of such shares.

(b) Restriction on Transfer of Unvested Shares. Grantee shall not sell,
transfer, assign, grant a lien or security interest in, pledge, hypothecate as
collateral for a loan or as security for the performance of any obligation or
for any other purpose, encumber or otherwise dispose of any of the Unvested
Shares, except as permitted by this Agreement.

9. Adjustments. This Award is subject to the adjustment provisions set forth in
the Plan.

10. Restrictive Legends and Stop-Transfer Orders.

(a) Legends. Grantee understands and agrees that the Company will place the
legends set forth below or similar legends on any stock certificate(s)
evidencing the Common Stock, together with any other legends that may be
required by state or U.S. Federal securities laws, the Company’s Certificate of
Incorporation or Bylaws, any other agreement between Grantee and the Company or
any agreement between Grantee and any third party:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON PUBLIC RESALE AND TRANSFER, AS SET FORTH IN A RESTRICTED STOCK AWARD
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES. SUCH
PUBLIC SALE AND TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE
SHARES.

(b) Stop-Transfer Instructions. Grantee agrees that, to ensure compliance with
the restrictions imposed by this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

(c) Refusal to Transfer. The Company will not be required (i) to transfer on its
books any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such shares, or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such shares have been so transferred.

11. Modification. Except as specifically provided in the Plan, the Agreement may
not be modified except in writing signed by both parties.

12. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Grantee or the Company to the Committee for review. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and Grantee.

13. Entire Agreement. The terms and provisions of the Plan are incorporated
herein by reference. In the event of a conflict or inconsistency between the
terms and provisions of the Plan, the Certificate, and this Agreement, the Plan
shall govern and control. This Agreement, the Certificate and the Plan
constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter hereof.

14. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Grantee shall be in writing and addressed to Grantee
at the address indicated on the signature page hereof or to such other address
as such party may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: (a) personal
delivery; (b) five (5) days after deposit in the United States mail by certified
or registered mail (return receipt requested); (c) two (2) business days after
deposit with any return receipt express courier (prepaid); or (d) one
(1) business day after transmission by facsimile.

15. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Grantee and Grantee’s
heirs, executors, administrators, legal representatives, successors and assigns.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

2

EXHIBIT A

JOE’S JEANS, INC. 2004 STOCK INCENTIVE PLAN

3

EXHIBIT B

STOCK POWER

(To be left blank except for signature)

For value received, the undersigned does hereby sell, assign and transfer unto
Joe’s Jeans, Inc.      shares of Common Stock of Joe’s Jeans, Inc. represented
by

(#)

certificate number      

standing in the name of the undersigned.

The undersigned does hereby irrevocably constitute and appoint      

     

attorney to transfer the foregoing on the books of the within named company,
with full power of substitution in the premises.

This stock power may only be used in accordance with the Restricted Stock Award
Agreement by and between Joe’s Jeans, Inc. and the undersigned dated as of
[     ], and any amendments thereto.

Dated:      

Signature:      

Signature must correspond EXACTLY to the name shown in the certificate.

4

EXHIBIT C

Section 83(b) Election Form

Attached is an Internal Revenue Code Section 83(b) Election Form. IF YOU WISH TO
MAKE A SECTION 83(B) ELECTION, YOU MUST DO SO WITHIN 30 DAYS AFTER THE GRANT
DATE. In order to make the election, you must completely fill out the attached
form and file one copy with the Internal Revenue Service office where you file
your tax return. In addition, one copy of the statement also must be submitted
with your income tax return for the taxable year in which you make this
election. Finally, you also must submit a copy of the election form to the
Company within ten (10) days after filing that election with the Internal
Revenue Service. A Section 83(b) election normally cannot be revoked.

5

JOE’S JEANS, INC. 2004 STOCK INCENTIVE PLAN



--------------------------------------------------------------------------------



Election to Include Value of Restricted Stock in Gross Income
in Year of Transfer Under Internal Revenue Code Section 83(b)



--------------------------------------------------------------------------------



Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect within
30 days after receiving the property described herein to be taxed immediately on
its value specified in item 5 below.



1.   My General Information:

         
Name:
    —  
Address:
    —  



           

         
S.S.N. or T.I.N.:
    —  



2.   Description of the property with respect to which I am making this
election:

     shares of Restricted Stock of Joe’s Jeans, Inc.



3.   The shares of Restricted Stock were transferred to me on      , 20     .
This election relates to the 20     calendar taxable year.



4.   The shares of Restricted Stock are subject to the following restrictions:

The shares of Restricted Stock are forfeitable until they are vested in
accordance with Section 8 of the Joe’s Jeans, Inc. 2004 Stock Incentive Plan
(the “Plan”) and the Restricted Stock Award Agreement (the “Award Agreement”)
entered into between me and Joe’s Jeans, Inc. on      , 20     . The shares of
Restricted Stock are not transferable until my interest becomes vested and
nonforfeitable, pursuant to the Award Agreement and the Plan.

5. Fair market value:

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the             shares of Restricted Stock with respect to which I am making
this election is $      per share.

6. Amount paid for Restricted Stock:

The amount I paid for the Restricted Stock is $    per share.

7. Furnishing statement to the transferor:

I serve as a director on the board of directors of the transferor, Joe’s Jeans,
Inc., and a copy of this statement has been furnished to the transferor.

8. Award Agreement or Plan not affected:

Nothing contained herein shall be held to change any of the terms or conditions
of the Award Agreement or the Plan.

Dated:      , 200_.

     

6